UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-6714


LEON CHEATHAM,

                 Plaintiff - Appellant,

          v.

WILLIAM MUSE, Chairman, Virginia Parole Board; HAROLD CLARK,
Director, Virginia Department of Corrections,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv-00320-CMH-TRJ)


Submitted:   August 30, 2013                 Decided:   September 5, 2013


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Leon Cheatham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leon Cheatham, a Virginia prisoner, filed an action

under 42 U.S.C. § 1983 (2006) claiming that the Virginia Parole

Board (“Board”) had improperly found him ineligible for parole.

The district court found that the complaint was duplicative of

another action which had been dismissed without prejudice on

December 28, 2012.           Thus, on April 12, 2013, the district court

dismissed    Cheatham’s       complaint     with      prejudice       as    duplicative.

Cheatham’s     other,      essentially      identical,         case    was     dismissed

without prejudice to Cheatham’s filing a 28 U.S.C. § 2254 (2006)

petition.     The court found that Cheatham’s claim could not be

brought in a § 1983 action.            See Cheatham v. Muse, No. 1:12-cv-

01403-CMH-TCB        (E.D.    Va.    Dec.       28,   2012).       Cheatham       timely

appealed,     but,    on     February 14,        2013,   we     granted       Cheatham’s

motion to dismiss his appeal of the December 28 order under Fed.

R. App. P. 42(b).            In the instant appeal, Cheatham challenges

the district court’s April 12 order.                   We vacate and remand for

further consideration of his complaint.

            While Cheatham’s second complaint was duplicative, his

first complaint was dismissed without prejudice.                           Moreover, the

district     court     erred    in    concluding         that     Cheatham’s       first

complaint was improperly filed as a § 1983 action.                           If Cheatham

succeeded on his complaint, it would, at most, have resulted in

a parole hearing where the Board would have full discretion to

                                            2
deny parole.        Because Cheatham’s claim would not necessarily

result in a speedier release, it does not lie at “the core of

habeas    corpus”   and,    therefore,    may   be   pursued     in   a   §   1983

action.      Preiser   v.    Rodriguez,    411    U.S.    475,    489     (1973);

Wilkinson v. Dotson, 544 U.S. 74, 82 (2005).

            Accordingly, we vacate the district court’s dismissal

order and remand for further proceedings.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                         VACATED AND REMANDED




                                     3